DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment and Status of Claims
	The applicant’s amendment filed 10/20/2021 has been entered. Claims 1, 3, 13, 16, and 20 have been amended, claims 11, 14, 17, and 21-25 have been cancelled, and claims 26-27 are new. Accordingly, claims 1-10, 12-13, 15-16, 18-20, and 26-27 are currently pending and are under examination.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 12-13, 15-16, and 18-20, and 26-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites the negative limitation “provided the molten alloy is free of titanium”, which is a limitation that does not contain support in the originally-filed disclosure. To be clear, original (and now-cancelled) claims 11, 14, 17, and 21 required titanium in non-zero amounts. The original disclosure states “In a first aspect, the present disclosure provides a cast composite material comprising (i) aluminum, (ii) products of a peritectic reaction between an additive and boron, (iii) dispersed boron carbide particles and (iv) optionally titanium.” (See [0006] of applicant’s PGPUB – US 20200002792 A1). The original disclosure further states:
“Embodiments with respect to the type of additives that can be used, the concentration of the additives, the concentration of the boron carbide particles, the optional presence of titanium in the composite material have been described above and do apply herein” [0007], and 

“Embodiments with respect to the cast length, the type of additives that can be used, the concentration of the additives, the concentration of the boron carbide particles, the optional presence of titanium in the composite material have been described above and do apply herein” [0008], and

“To provide the molten aluminum alloy, the additive(s), an optionally titanium, is (are) added to molten aluminum or to a molten aluminum or a molten aluminum alloy. In some embodiments, it is contemplated to mix/stir the elements of the molten aluminum alloy to obtain a substantially homogenous molten aluminum alloy. In alternative or complementary embodiments, it is contemplated to apply heat to the molten aluminum alloy to obtain a substantially homogenous molten aluminum alloy” [0039] and

“In some embodiments and as indicated above, an aluminum alloy containing titanium can used. In such embodiment, it is not necessary to add the titanium and the additive (or a combination of additives) in a specific order to the aluminum or aluminum alloy. In an embodiment, the titanium is first added to the molten aluminum/alloy and then the additive(s) is (are) added. In an alternative embodiment, the additive(s) is (are) first added to the molten aluminum/alloy and then the titanium is added. In still another embodiment, the titanium and the additive(s) are added simultaneously to the molten aluminum/alloy.” [0040].

	In paragraphs [0007] and [0008], the description of titanium only relates to the “optional” presence of titanium in the composite material, not the “that the molten alloy is free of titanium” as claimed. To state that titanium is optionally present in the composite material only means that titanium may or may not be present in the final product, but does not necessarily mean that the intermediate product (i.e. the molten alloy) was free of titanium. For example, if an aluminum alloy containing titanium is used as a starting material (see [0031] of PG PUB for disclosure of using Al-10% Ti master alloy as a starting material), it would still be possible to remove titanium during intermediate processing steps to achieve the embodiment of “optional presence of titanium in the composite material”. However, none of the applicant’s embodiments or disclosure suggests that the “molten alloy” is free of titanium. In fact, most, if not all, of the applicant’s embodiments contain titanium in non-zero amounts.

addition to the aluminum molten aluminum alloy, which is not the same as saying that the  aluminum alloy is “free of titanium” or “free of titanium” prior to melting. In other words, an aluminum alloy which is then melted may potentially already contain titanium before it is molten (see, for example, [0031] which discloses an aluminum alloy that contains titanium in a master aluminum alloy).
	Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 (CCPA 1977) ("[the] specification, having described the whole, necessarily described the part remaining."). See also Ex parte Grasselli, 231 USPQ 393 (Bd. App. 1983), aff’d mem., 738 F.2d 453 (Fed. Cir. 1984). In describing alternative features, the applicant need not articulate advantages or disadvantages of each feature in order to later exclude the alternative features. See Inphi Corporation v. Netlist, Inc., 805 F.3d 1350, 1356-57, 116 USPQ2d 2006, 2010-11 (Fed. Cir. 2015). The mere absence of a positive recitation is not basis for an exclusion. See MPEP 2173.05(i).
	Claims 2-10, 12-13, 15-16, and 18-20, and 26-27 are rejected as being dependent from rejected independent claim 1.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-13, 15-16, and 18-20, and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “(a) combining (i) a molten aluminum alloy comprising an additive[…] with boron[…]so as to provide a molten composite material[…]provided the molten alloy is free of titanium”. It is unclear whether this limitation is a contingent/optional limitation (see MPEP 2111.04 II.) or if the negative limitation of “is free of titanium” is a positively required limitation. 
Given the context, the term “provided” can be understood to mean the contingent terms “if” or “when”, or can mean ‘on the condition or understanding that’. In the case in which the term “provided” is a contingent term, it is unclear the extent to which step (a) is based on satisfying the “provided..” limitation: for example, it is unclear if the entirety of step (a) (starting with “combining”) would be performed if the “provided” limitation is satisfied, or if the “so as to provide a molten composite material” limitation is the limitation which would be performed if the “provided the molten…” limitation is met.
In the alternate interpretation, of “provided” meaning positively requiring the negative limitation of “the molten alloy is free of titanium”, it is unclear if the “provided” limitation is referring to the “molten aluminum alloy” in line 1 of step (a), or if the “provided” limitation is referring to the “molten composite material” which is also an alloy.
It is also unclear if the applicant intended for the limitation “provided the molten alloy is free of titanium” to actually state “providing the molten alloy [[is]] free of titanium” (note that this interpretation is also not stated in the disclosure). The limitation is indefinite, st paragraph) (hereinafter referred to as ‘112(1st)’) rejection above, the limitation is not present in the original disclosure, and thus it is unclear how this limitation is interpreted or was intended to be interpreted.
Claims 2-10, 12-13, 15-16, and 18-20, and 26-27 are rejected as being dependent from rejected independent claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fortin (US 20060090872 A1; of record) in view of Pandey (US 20090263274 A1; ; of record).
Regarding claims 1-2, 5-6, 8, 13, 15, 18-20, and 26-27, Fortin teaches a cast composite material prepared by furnishing an aluminum-based matrix alloy (Abstract) made of an AA1000 series aluminum alloy when produced in a wrought form [0019].
claim 1 the claimed range of 19-28 vol % in claim 15, the claimed range of 25.0-28.0 vol % in claim 18, and the claimed range of 28.0-33.0 vol % in claim 19; this is mixed with about 90 to about 60 volume percent of a molten matrix alloy (aluminum), and is mixed, then cast to form a cast composite product [0023-0024]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	With regard to the limitation of “…provided the molten alloy is free of titanium”, this limitation’s broadest reasonable interpretation includes the interpretation that this is a contingent limitation (see § 112 (2nd paragraph) rejection above (hereinafter “§ 112(2nd) and MPEP 2111.04 II.). In this case, because Fortin’s material does contain titanium in an amount of at least 0.2 wt% (Abstract), Fortin does not satisfy the condition of “…provided the molten alloy is free of titanium”. However, it is noted that due to the claim language as currently written, the claim does not preclude the “combining (i) a molten aluminum alloy[…]and dispersed boron carbide particles” limitation from being met even if titanium is present. In other words, the “…provided the molten alloy is free of titanium” limitation is not the same as stating “…only if the provided the molten alloy is free of titanium” (also note again that this limitation is new matter and is rejected under § 112(1st), and is indefinite and is rejected under § 112(2nd) – see above for § 112(1st) and § 112(2nd) rejections). Thus, the limitation of “…provided the molten alloy is free of titanium” is a contingent limitation, and as such, the broadest reasonable interpretation of the method claim is that this method step is not required to be performed because the condition 
	Regarding the limitation of “a sample of the composite material has a fluidity, after having been heated, prior to casting, to a temperature of about 700°C for about 120 minutes”, the aluminum is provided in a molten state [0023], [0051-0052] which means that it has a fluidity because a molten alloy means that it is in the liquid phase. 
Regarding the temperature, aluminum inherently has a melting temperature of about 660°C; thus, increasing its temperature to be above the melting temperature would have been obvious to one of ordinary skill in the art, as doing so would ensure that the aluminum remains in the liquid phase rather than being close to a temperature at which it would re-solidify such as if it comes in contact with cooler ambient air or cooler temperature holding vessels/contact surfaces. Thus, the claimed temperature of 700°C would have been obvious. 
With regard to the duration of 120 minutes, Fortin teaches that there is a tendency for the aluminum alloy matrix to react with the boron carbide over time, and therefore limit the usefulness of the composite since delays in casting and excessive holding times on remelt can inevitably occur [0021] (also see para. 0037). 
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to vary the length of time that the aluminum alloy remains in the molten phase, to predictably arrive at the claimed duration of 120 minutes; the length of time is recognized as a result-effective variable that has the effect of increasing the amount of aluminum alloy that reacts with boron carbide for longer periods of time, and vice versa. Placing an upper limit on the duration that the aluminum alloy is molten would ensure that the composite product remains useful [0021]. Generally, differences in concentration or temperature will not support In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A-B).
	With regard to the limitation of “corresponding to a cast length of at least 100 mm when measured using a mold having a groove for containing the sample, the groove having a width of about 33 mm, a height of between about 6.5 mm and about 4.0 mm and being downwardly inclined, from an horizontal axis, of about 10°; and (b) casting the molten composite so as to form the cast composite material”, Fortin teaches that the product is cast to a length of 240 mm which indicates complete filling of the mould [0052], and overlaps with the cast length of at least 100 mm in claim 1, and at least 190 mm in claim 2, and at least 105 mm in claim 27. Table 2 also demonstrates the relationship between the holding time and Ti content on the fluidity (measured as the cast length in “mm”); thus, varying the Ti content and holding time would have also been obvious to one of ordinary skill in the art to arrive at the claimed cast length. The strip is 6 mm thick [0051], which is within the claimed range of a height of between about 4.0-6.5 mm. Although the width is not explicitly stated, the strips are similar in composition and form factor. Thus, with regard to the specifics of the thickness/height, length, and width of the strip, changes in size and shape are not patentably distinct from and are obvious absent a showing that the claimed size(s) and shape(s) achieve unexpected results (MPEP 2144.04 IV. A-B; MPEP 2144.05 I and II. A).

Regarding the specific angle of 10°, as discussed above and in [0051] of Fortin, the fluidity is a measurement of how far the molten material flows until it solidifies. One of ordinary skill in the art would recognize that the greater the angle from the horizontal to the vertical, the faster the molten composite material would flow due to the greater effect of the force of gravity. Thus, a steeper angle would result in a greater cast length before solidifying due to the higher speed of the flowing molten material, while a less steep angle would result in a shorter cast length before solidifying due to a lower speed of the flowing material. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the claimed angle and cast length, particularly in view of Fortin who teaches a substantially identical cast length, composition, and thickness. 
Regarding the claimed “casting time” of “at least 20 minutes” in step (b) of claim 1 and “equal to or lower than 200 minutes” in claim 26, although Fortin does not explicitly teach this limitation, Fortin renders this limitation obvious. Fortin teaches that “only very limited amounts of boron carbide particles could be added to the molten aluminum before the mixture became too viscous to be cast” [0014]. Thus, there is a clear correlation between the amount of boron carbide particles and the viscosity of the molten aluminum. Viscosity is a measurement of a liquid’s (such as molten aluminum) ability to flow. A higher viscosity means that a liquid flows with a greater resistance to a force that acts upon it (such as gravity), while a lower viscosity means that a liquid flows with less resistance to a force that acts upon it. In this case, Fortin appreciates the need for the molten aluminum alloy to flow with a sufficiently low resistance, in order to allow a claim 1 and “equal to or lower than 200 minutes” in claim 26. 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A-B).
Fortin is silent regarding including an additive selected from the group consisting of chromium, molybdenum, vanadium, niobium, zirconium, strontium, and scandium, or the additive resulting in a peritectic reaction with the boron and dispersed boron carbide particles. or that the additive has a concentration of 1.10-8.00 wt%.

Pandey discloses a two or three phase aluminum alloy comprising a matrix phase, wherein the matrix phase is an alloy that comprises aluminum and at least one of scandium, erbium, thulium, ytterbium, and lutetium; and at least one of gadolinium, yttrium, zirconium, titanium, hafnium, and niobium (underlined elements are elements also within the claimed Markush group) (Abstract), which meets the claimed additive of claims 1, 5-6, and 8. Like Fortin, Pandey also appreciates adding a ceramic reinforcement such as boron carbide to form a 
Scandium forms Al3Sc dispersoids that are fine and coherent with the aluminum matrix [0028]; Al3Sc dispersoids are made stronger and more resistant to coarsening at elevated temperatures by adding suitable alloying elements such as, for example, zirconium, that enter Al3Sc in solution [0028]. 
Zirconium forms Al3Sc dispersoids in the aluminum matrix that have an L12 structure in the metastable condition and a D023 structure in the equilibrium condition [0035]. Zirconium has a high solubility in the Al3X dispersoids allowing large amounts of zirconium to substitute for X in the Al3X dispersoids, which results in improved thermal and structural stability [0035].
Pandey further teaches including scandium in an amount of about 0.1-4 wt % [0078] and zirconium in an amount of about 0.05-4 wt % [0085], which, either alone or in sum, overlaps with the claimed amount in claim 1 of between 1.10-8.00 wt %, the claimed amount in claim 13 of 1.10-7.63 wt% zirconium, and the claimed amount in claim 20 of 1.10-3.75 wt% scandium. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In the interest of clarity, with regard to the claimed “consisting of” language for the claimed Markush group (which would result in selecting only one of the claimed elements for claims 6 and 8), although Pandey requires at least two elements, it is noted that the claimed method also states the open-ended transitional phrase “comprising” (MPEP 2111.03) in the preamble of the claim which allows for the inclusion of additional elements. In this case, either scandium or zirconium can be considered to be the singular “additive’, while the remaining 
With regard to the limitation of the additive being capable of undergoing a peritectic reaction with boron, this limitation is met by the combination of Pandey’s scandium and/or zirconium elements, which are the same elements as the claimed additives. Furthermore, in view of the substantially similar process of casting an aluminum alloy (i.e. the aluminum is molten), it is prima facie expected for the addition of scandium and/or zirconium into Fortin’s composite material, containing boron carbide, to behave in the same manner such as undergoing a peritectic reaction.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fortin’s composite product to include scandium and zirconium as taught by Pandey to improve the thermal and structural stability of the aluminum matrix phase-based composite product.
Regarding claim 3, Fortin in view of Pandey teach the method as applied to claim 1 above, and as discussed above, Fortin discloses the relationship between the time during which the alloy is in the molten state, and the amount of aluminum alloy that reacts with the boron carbide. 
Thus, with regard to the combination of the holding time and the casting time, one of ordinary skill in the art would recognize that during both the holding time and the casting time, the aluminum alloy composite material is in the molten/liquid state. As discussed above, Fortin teaches that there is a tendency for the aluminum alloy matrix to react with the boron carbide over time, and therefore limit the usefulness of the composite since delays in casting and excessive holding times on remelt can inevitably occur [0021] (also see para. 0037). Thus, it In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (MPEP 2144.05 II. A-B).
Regarding claim 4, Fortin in view of Pandey teach the method as applied to claim 1 above, and as discussed above, Fortin teaches that the material is prepared by a casting method (Abstract); thus, adding the scandium and zirconium (i.e. additive) of Pandey to the composite material of Fortin would necessarily occur while the aluminum/aluminum alloy is in the molten phase.
Regarding claims 9 and 12, Fortin in view of Pandey teach the method as applied to claim 1 above. Fortin teaches that the aluminum alloy composite material comprises boron carbide in an amount of about 10-40 volume % [0023], which overlaps with the claimed range of 4-40 volume % in claim 9 and 4.5-18.9 volume % in claim 12. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 10, Fortin in view of Pandey teach the method as applied to claim 9 above. Pandey further teaches including scandium in an amount of about 0.1-4 wt % [0078] and zirconium in an amount of about 0.05-4 wt % [0085], which, either alone or in sum, overlaps with the claimed amount of between 0.47-8.00 wt %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 13, Fortin in view of Pandey teach the method as applied to claim 12 above. Pandey further teaches including scandium in an amount of about 0.1-4 wt % [0078] and zirconium in an amount of about 0.05-4 wt % [0085], which, either alone or in sum, overlaps with the claimed amount of between 0.38-4 wt %. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim 7 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fortin in view of Pandey, as applied to claim 1 above, and further in view of Yamatsuta et al. (US 4452865 A; of record).
Regarding claim 7, Fortin in view of Pandey teach the method as applied to claim 1 above, but are silent regarding the additive being strontium.

Yamatsuta teaches a fiber-reinforced metal composite material based on an aluminum alloy (Abstract) that may contain strontium as a secondary component (col. 3, lines 3-11).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the composite material of Fortin in view of Pandey to include strontium as an additive, to predictably enhance the strength and fluidity and to make a fine structure (col. 3, lines 3-11).

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fortin in view of Pandey, as applied to claim 1 above, and further in view of Nishiyama et al. (US 20090220814 A1).
Regarding claim 16, Fortin in view of Pandey teach the method as applied to claim 1 above, but are silent regarding the additive being strontium in an amount of 1.10-7.32 wt%.
Nishiyama discloses a metal matrix composite material comprising a pair of metal plates having a powder mixture disposed therebetween forming an intermediate layer is disclosed (Abstract), the powder mixture includes a metal powder and a ceramic powder (Abstract); the ceramic powder has a neutron absorbing function and includes a B4C powder (Abstract).
Nishiyama further teaches that if it is necessary for an aluminum matrix composite material to have high-temperature strength, the aluminum powder may be added with at least one and strontium (Sr) [0052]. If it is necessary for an aluminum matrix composite material to have room-temperature strength, the aluminum powder may be added with at least one selected from the group consisting of silicon (Si), iron (Fe), copper (Cu), magnesium (Mg) and zinc (Zn) [0052]. In these cases, each of the above elements may be added in an amount of 7 weight % or less (which overlaps with the claimed range of 1.1-7.32 wt %) and two or more of the above elements may be added in a total amount of 15 mass % or less [0052].
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05 I.).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Fortin in view of Pandey to include strontium in an amount of 7 wt% or less, as doing so would allow for the aluminum composite material to have high temperature strength [0052].
Response to Arguments
Applicant's arguments filed 10/20/2021 have been fully considered but they are not persuasive.
	The applicant’s arguments that the inventors have surprisingly found that at high temperatures (735°C) and even in the presence of titanium, the cast composite material undergoes a loss of fluidity, and that an additive different from titanium is added (see page 6 to second paragraph on page 7 of arguments) is respectfully not found persuasive and they are not 
	With regard to the argument that “claim has been amended to recite that ‘the molten alloy is free of titanium’” (see page 7 to first paragraph on page 8 of arguments), the examiner respectfully disagrees. To be clear, the full limitation states “provided the molten aluminum alloy is free of titanium”, wherein the word “provided” entirely changes the broadest reasonable interpretation of this claim limitation, which is a contingent limitation that does not have a step that would result from satisfying the condition precedent, nor does this limitation preclude the method in step (a) from being satisified if titanium is present (such as in Fortin’s disclosure) (also see 103 rejection of claim 1 above, and 112(1st)/(2nd) rejections of this limitation above). As discussed in the 112(1st)/(2nd) rejections above, this limitation is not only new matter, but is also indefinite. Even if the limitation were amended to remove the “provided” term, the limitation would still constitute new matter under 112(1st).
	The applicant’s arguments regarding the new limitation of the casting time (see second paragraph on page 8 of arguments) are not found persuasive because this limitation is obvious over Fortin (see 103 rejection above).
With regard to the arguments concerning the concentration (see third paragraph on page 8 to second paragraph on page 9), the use of additives is obvious over not only Fortin, but also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738